DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art of record, Hsueh et al. (US 2016/0370269) and Brovold et al. (US 8,825,423), fail to specifically teach the invention as claimed. The specific limitation of a method involving determining two initial mechanical loading applied to the material, the mechanical loading being defined by a vector field of known amplitude, the multiple mechanical loads of crack opening to the material is applied, the mechanical loading of opening being a linear combination of the two initial mechanical loads, the one measuring instrument is used to measure, a relative displacement of a first point relative to a second point induced by every mechanical opening loading, in independent claims 1 and 18 when combined with the limitations of the first and second points being located in the zone of presence of the crack, every measuring instrument being associated with a couple of a first and a second point, the multiple mechanical loads are applied  for closing the crack to the material, the mechanical loading for closure being a linear combination of the two initial mechanical loads, the relative displacement of the first point is measured with respect to the second point in independent claims 1 and 18 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-19. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042. The examiner can normally be reached M & F 9-5 and T-TH, 6-4.
Hsueh discloses a rail and roller system are used to apply a gradual force to a specimen. The time-dependent force creates a steady fracture development that allows a camera to record the progressive fracture in the material. Mathematical methods can then be used to analyze the fracture progression and determine the effective fracture toughness.
Brovold discloses a materials testing system, such as a compact tension testing system. The calibration of a materials testing system can be verified based on the results generated from the materials testing system running one or more tests on a calibration specimen with one or more known characteristics.
Seok discloses a test equipment having a test specimen made of a same material as the piping, and having a notch cut from a first surface which is an end portion of the test specimen, with a crack formed at an end portion of the notch; and a load applier connected to the test specimen to apply a load in a direction perpendicular to a direction in which the notch is cut
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855